     Case 2:19-cv-06753-GJS Document 25 Filed 02/18/21 Page 1 of 1 Page ID #:456




1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10

11   JON BOWMAN THOMAS WILDER                 CASE NO. CV 19-6753 GJS
                                            )
12              Plaintiff,                  )
     vs.                                    ) [Proposed] ORDER AWARDING
13                                          ) EAJA ATTORNEY FEES
     ANDREW SAUL,                           )
14
     Commissioner, Social Security,         )
15            Defendant.                    )
     _______________________________
16

17         Based upon the parties’ Stipulation for Award of EAJA Fees, IT IS ORDERED
     that fees and expenses in the amount of $3,200.00 as authorized by 28 U.S.C. § 2412,
18
     and costs in the amount of $0 as authorized by 28 U.S.C. § 1920, be awarded subject to
19
     the terms of the Stipulation.
20   DATED: February 18, 2021             _______________________________
                                          GAIL J. STANDISH
21
                                          UNITED STATES MAGISTRATE JUDGE
22

23


                                              -1-
